PER CURIAM.
In this direct criminal appeal, we reverse appellant’s conviction and sentence for a violation of section 827.071(5), Florida Statutes (1993), based upon the decision in Sirmons v. State, 634 So.2d 153 (Fla.1994). On remand, we direct the trial court to amend the judgment and sentences to reflect this ruling. We conclude that appellant’s remaining arguments merit neither discussion nor reversal. Accordingly, in all other respects the judgment and sentences are affirmed.
*289AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WOLF, WEBSTER and LAWRENCE, JJ., concur.